DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-17, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
3A.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  method  Claim 1 as the claim that represents the claimed invention for analysis  
Claim 1 recites:  detecting a motor state of the aircraft;
 acquiring at least one sensing data of the at least one sensor; 
and controlling the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data.
The limitations from claim 1, detecting a motor state of the aircraft ( a person with a mobile phone in hand and controlling the flight operation of a drone, looking at the motor, the motors are working); acquiring at least one sensing data of the at least one sensor( the person is looking at the mobile phone and seeing motor  sensor data);  and controlling the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data ( the person is manipulating the options on mobile phone to launch the drone),  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, motor, aircraft, sensor etc. However, motor, sensor and aircraft all are electro-mechanical system/devices.  Nothing in the claim precludes the steps from being practically performed  human activity.
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the organizing human  activity  group. Thus claim 1 recites an Abstract Idea.
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of: detecting a motor state of the aircraft;  acquiring at least one sensing data of the at least one sensor; and controlling the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data. The step of acquiring  sensing data  amounts to mere data gathering.
 Accordingly, this additional element, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “startup”  is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-13 inherit the deficiencies of the base claim 1 respectively and therefore are non-statutory by virtue of their dependency. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 14-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Chen et al.( WO-2018196494) in view of Yang et al. ( CN-107608378A).
As per Claim 1, Tankersley teaches,  a control method for an aircraft with at least one sensor (telemetric subsystem 335, Fig.3) arranged thereon, the method (via aircraft 110, being equipped with  electronics and control system  310, which includes  flight controller 315, 315 getting sensors data from 335, 240,330,350,360 , [0030-0034],  Figs. 1-3) 5comprising:  acquiring at least one sensing data of the at least one sensor;  ([0030-0034]).
However, Tankersley does not explicitly teach, detecting a motor state of the aircraft.
In  a related field of Art, Chen et al. ( Chen)  teaches unmanned aerial vehicle control method and device and unmanned aerial vehicle , wherein, detecting a motor state of the aircraft (via  unmanned aerial vehicle being equipped with a power motor monitoring module for monitoring the operating state of each power motor in the drone, (Abstract, page 6, lines 14-15, 7, also see lines 1-17)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen  and before him before the effective filing date of the claimed invention to incorporate to modify the systems of Tankersley to include the   teachings (the system , the power motor monitoring module) of  Chen  and configure with the system of Tankersley in order to monitor the  state of thrust motors during flight operation to determine the  health of the  aircraft systems (motors). Motivation to combine the two teachings is, to execute change in flight operation ( execute landing operation), should there be any  detection of malfunctioning  of the motors during flight operation (i.e., an added safety feature to enhance safety of the aircraft,  prevention of aircraft crash).
However, Tankersley in view of  Chen does not explicitly teach, controlling the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data.  
In  a related field of Art, Yang et al. ( Yang) teaches, method and device for controlling unmanned aircraft takeoff, storage medium and unmanned aerial vehicle, wherein, controlling the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data.( via start control module  516 controlling the aircraft to enter flight state  , See Page 11, para 7-8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen and Yang  and  before him before the effective filing date of the claimed invention to incorporate to modify the systems of Tankersley to include the teachings (the system , the start control module) of  Yang  and configure with the system of Tankersley in order to  when motor reaching power takeoff condition, controlling the aircraft to enter flight state. Motivation to combine the two teachings is, to start aircraft power device and control aircraft to enter flight state (i.e., an added safety feature to smooth execution of  aircraft takeoff).

As per Claim 2, Tankersley  as modified by Chen and Yang  teaches the limitation of Claim 1. However, Tankersley in view of Chen and Yang teaches, wherein the step of controlling the aircraft to perform the startup operation according to the motor state and the at least one sensing data comprises: controlling the aircraft to perform the startup operation, when determining that a current state of the aircraft meets a preset startup condition (Yang : page 11, para 6-8).

As per Claim 3, Tankersley  as modified by Chen and Yang  teaches the limitation of Claim 2. However, Tankersley in view of Chen and Yang teaches, wherein the step of controlling the aircraft to perform the startup operation when determining that the current state of the aircraft meets the preset startup condition comprises: determining that the current state of the aircraft meets the preset startup condition when the 20current state of the aircraft is any one of an up-and-down motion state, a back-and-forth motion state, a left-and-right motion state, a free falling body state, a forced forward motion state, and a rolling motion state, and controlling the aircraft to perform the startup operation. (Yang :  Page 11, para 2-10).  

As per Claim 4, Tankersley  as modified by Chen and Yang  teaches the limitation of Claim 3. However, Tankersley in view of Chen and Yang teaches, 25 wherein the at least one sensor comprises an infrared sensor, the at least one sensing data comprises infrared data, and the infrared data includes a distance between the aircraft and an obstacle around the aircraft during flight; and wherein the step of controlling the aircraft to perform the startup operation further comprises: judging whether the distance is greater than a first preset distance before controlling the 30aircraft to perform the startup operation, and controlling the aircraft to perform the startup operation, in response to the distance being 26C20P6446-01 US greater than the first preset distance.  (Yang : page 11, para 2-8).

As per Claim 14, Tankersley teaches, a switching apparatus (via control unit 310 , Fig.3) of an aircraft (110, Figs. 1-2) , wherein the aircraft comprises at least one sensor (telemetric subsystem 335, Fig.3) ( via aircraft 110, being equipped with  electronics and control system  310, which includes  flight controller 315, 315 getting sensors data from 335, 240,330,350,360 , [0030-0034],  Figs. 1-3)
, the apparatus comprising: an acquisition module which, in operation, acquires at least one sensing data of the at least 29C20P6446-01 US one sensor ([0030-0034]).
However, Tankersley does not explicitly teach,  30a detection module which, in operation, detects a motor state of the aircraft.
In  a related field of Art, Chen et al. ( Chen)  teaches unmanned aerial vehicle control method and device and unmanned aerial vehicle , wherein, a detection module which, in operation, detects a motor state of the aircraft;( via unmanned aerial vehicle being equipped with a power motor monitoring module for monitoring the operating state of each power motor in the drone, (Abstract, page 6, lines 14-15, 7, also see lines 1-17)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen  and   before him before the effective filing date of the claimed invention to incorporate to modify the systems of Tankersley to include the   teachings (the system , the power motor monitoring module) of  Chen  and configure with the system of Tankersley in order to monitor the  state of thrust motors during flight operation to determine the  health of the  aircraft systems ( motors).  Motivation to combine the two teachings is, to execute change in flight operation ( execute landing operation), should there be any  detection of malfunctioning  of the motors during flight operation (i.e., an added safety feature to enhance safety of the aircraft,  prevention of aircraft crash).
However, Tankersley in view of  Chen does not explicitly teach, 
and a control module which, in operation, controls the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data.  
In  a related field of Art, Yang et al. ( Yang) teaches, method and device for controlling unmanned aircraft takeoff, storage medium and unmanned aerial vehicle, wherein, a control module which, in operation, controls the aircraft to perform a startup operation or a shutdown operation according to the motor state and the at least one sensing data ( via start control module  516 controlling the aircraft to enter flight state  , See Page 11, para 7-8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen and Yang  and   before him before the effective filing date of the claimed invention to incorporate to modify the combination  of Tankersley to include the teachings (the system , the start control module) of  Yang  and configure with the combination of Tankersley in order to  when motor reaching power takeoff condition, controlling the aircraft to enter flight state.   Motivation to combine the two teachings is, to start aircraft power device and control aircraft to enter flight state (i.e., an added safety feature to smooth execution of  aircraft takeoff).

As per Claim 15, Tankersley teaches, a switching apparatus  (via control unit 310 , Fig.3) of an aircraft (110, Figs. 1-2) , wherein the apparatus comprises: a sensor, (telemetric subsystem 335, Fig.3), a processor  ( Flight controller 315 [with processing subsystem]) and a motor (Thrust motors 240, Fig. 3), the sensor is connected to the processor, and the processor is connected to the motor (See Fig. 3); the sensor which, in operation, senses at least one sensing data and sends the at least one sensing data to the processor; ([0030-0034]).
However, Tankersley does not explicitly teach,  3010the processor which, in operation, detects a motor state of the aircraft.
In  a related field of Art, Chen et al. ( Chen)  teaches unmanned aerial vehicle control method and device and unmanned aerial vehicle , wherein, the processor which, in operation, detects a motor state of the aircraft ( via unmanned aerial vehicle being equipped with a power motor monitoring module for monitoring the operating state of each power motor in the drone, (Abstract, page 6, lines 14-15, 7, also see lines 1-17)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen  and   before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Tankersley to include the   teachings (the system , the power motor monitoring module) of  Chen  and configure with the system of Tankersley in order to monitor the  state of thrust motors during flight operation to determine the  health of the  aircraft systems ( motors). Motivation to combine the two teachings is, to execute change in flight operation ( execute landing operation), should there be any  detection of malfunctioning  of the motors during flight operation (i.e., an added safety feature to enhance safety of the aircraft,  prevention of aircraft crash).
However, Tankersley in view of  Chen does not explicitly teach,  generates a control instruction according to the motor state and the at least one sensing data,
sends the control instruction to the motor;  and the motor which, in operation, performs a startup operation or a shutdown operation according to the control instruction. 
In  a related field of Art, Yang et al. ( Yang) teaches, method and device for controlling unmanned aircraft takeoff, storage medium and unmanned aerial vehicle, wherein, generates a control instruction according to the motor state and the at least one sensing data, sends the control instruction to the motor;  and the motor which, in operation, performs a startup operation or a shutdown operation according to the control instruction (via start control module  516 controlling the aircraft to enter flight state, See Page 11, para 7-8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen and Yang  and   before him  before the effective filing date of the claimed invention to incorporate to modify the combination  of Tankersley to include the teachings (the system , the start control module) of  Yang  and configure with the combination of Tankersley in order to  when motor reaching power takeoff condition, controlling the aircraft to enter flight state.   Motivation to combine the two teachings is, to start aircraft power device and control aircraft to enter flight state (i.e., an added safety feature to smooth execution of  aircraft takeoff).

As per Claim 16, Tankersley as modified by Chen and Yang  teaches the limitation of Claim 15. However, Tankersley in view of Chen and Yang further teaches, wherein the switching apparatus is connected to the fuselage (Tankersley : [0031-0034], all systems, sensors being inside the main body of the aircraft and being connected to the fuselage (obvious),See Figs. 2-3).
Claim 17 is being rejected using the same rationale as claim 1.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Chen et al.( WO-2018196494) in view of Yang et al. (CN-107608378A) in view of FU  et al. ( CN-205405267 U).
As per Claim 9, Tankersley  as modified by Chen and Yang  teaches the limitation of Claim 1. However, Tankersley in view of Chen and Yang does not explicitly teach, wherein the step of controlling the aircraft to perform the shutdown operation according to the motor state and the at least one sensing data comprises: controlling the aircraft to perform the shutdown operation when determining that a current state of the aircraft meets a preset shutdown condition.  
In  a  related field of art, Fu et al. (Fu) teaches, a micro aircraft comprising a micro-controller, which is being capable of executing emergency shutdown, ( See :
 page 3, Para 2-3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley and Chen and Yang  and  before him before the effective filing date of the claimed invention to incorporate to modify the combination of Tankersley  and Chen to include the teachings (the   micro-controller ) of  FU and configure with the combination of Tankersley in order to, when detecting motor(s)’ failure, microcontroller of FU causing the aircraft to perform an emergency shutdown (operation of motor) and facilitate landing. Motivation to combine the two teachings is,  to save aircraft from crash.
 
Allowable Subject Matter
7.	Claims 5-8,10-12 and 13 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663